       Case 2:19-cv-05070-DGC Document 16 Filed 11/20/19 Page 1 of 2



 1   James Vlahakis (Illinois St. Bar No. 6230459)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 581-5456
 4   Email: jvlahakis@sulaimanlaw.com
     Attorney for Plaintiff (pro hac vice)
 5

 6
                                  UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
      Nick Fisher, individually and on behalf of      Case No. 2:19-cv-05070-DGC
 9    a nationwide class of similarly situated
      individuals,                                    STIPULATION OF VOLUNTARY
10                                                    DISMISSAL WITHOUT PREJUDICE AS TO
                                                      DEFENDANT MODERNIZE, INC.
           Plaintiff,
11
      v.
12
      Modernize, Inc.; John Doe Home
13    Improvement Providers, Nos. 1-10; and
      John Doe Defendant Lead-Generators,             Honorable Judge David G. Campbell
14    Nos. 1-10,

15                       Defendants.

16
           Now come the parties, Plaintiff Nick Fisher (“Plaintiff”), individually and in his own personal
17
     capacity, and Defendant Modernize, Inc., by and through their undersigned counsel, and submit
18

19   this Stipulation of Voluntary Dismissal Without Prejudice, states as follows:

20         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

21   and Modernize, Inc. hereby gives notice that this civil action is voluntarily dismissed without
22   prejudice as to Defendant Modernize, Inc., pursuant to the agreement of Plaintiff and Modernize,
23
     Inc. The parties anticipate filing a notice of voluntary dismissal with prejudice within 28 days from
24
     today’s date, and respectfully requests that this Court suspend or vacate all deadlines in anticipation
25
     of the complete dismissal with prejudice of this case.
26
27

28
                                                        1
       Case 2:19-cv-05070-DGC Document 16 Filed 11/20/19 Page 2 of 2



 1   Dated: November 20, 2019

 2   Respectfully submitted,

 3   By: /s/ James C. Vlahakis
     James C. Vlahakis, Esq.
 4
     SULAIMAN LAW GROUP, LTD
 5   2500 S. Highland Avenue, Suite 200
     Lombard, Illinois 60148
 6   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 7   Email: jvlahakis@sulaimanlaw.com
 8
     Counsel for Plaintiff
 9

10   /s/ Aaron M. Scolari
     Aaron M Scolari, Esq.
11   Rogers Joseph O’Donnell
12   311 California Street, 10th Floor
     San Francisco, CA 94104
13   Telephone: 415-956-2828
     Email: ascolari@rjo.com
14
     /s/ William Dewitt Furnish
15   William Dewitt Furnish, Esq.
16   Osborn Maledon PA
     P.O. Box 36379
17   Phoenix, AZ 85067
     Telephone: 602-640-9341
18   Email: wfurnish@omlaw.com
19
     Counsel for Defendant Modernize, Inc.
20
21

22

23

24

25

26
27

28
                                             2
